Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-32 remain pending.

Claim Objections
Claims 9 & 13-27 are objected to because of the following informalities:  
Claim 9 – Line 3 recites how the shape of the inner surface of the outer electrode is configured to improve operation of “the pump”.  However, the independent claim is broadly directed to “an apparatus” rather than “a pump”.  To maintain consistency in the claim language, Claim 9 should recite how the shape of the inner surface is configured to improve the operation of “the apparatus” to remain consistent with Claim 1.
Claim 13 – Lines 7-8:  While Line 8 appears to be a new line within the claim, but Line 7 is missing the required punctuation (i.e. a comma or semi-colon after “inner volume”);  
Claim 15 – Line 3 recites “an electric potential between the outer electrode and the inner electrode” wherein it should recite “the electric potential” as “an electric potential” was previously recited in Claim 13 – Lines 11-12; 
Claims 14 & 16-27 are objected to by virtue of their dependency on Claim 13.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer volume” identified in Claims 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 18 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in Claims 11, 18 & 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For example, Claim 18 specifies how the electric potential is “about 500 eV”, but without clarification/guidance the examiner is unable to determine what value the scope is covering (i.e. would 450 eV be considered “about 500 eV”).

PLEASE NOTE, the base reference Winters provides teachings for multiple different embodiments for their ion pump assembly, where at least two of the embodiments are relied upon for the rejection of Claim 1.  Since the examiner is relying on multiple embodiments, to avoid confusion the examiner has grouped the rejections together.  So there is a first set of 35 U.S.C. 102 & 103 rejections using the embodiment shown in Figure 14 of Winters followed by a second set of 35 U.S.C. 102 & 103 rejections using the embodiment shown in Figure 1 of Winters. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12-13, 16 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters (US 3,356,287 A) (Winters hereinafter).
Regarding Claim 1, Winters discloses:  An apparatus (see Figure 14), comprising: 
an outer electrode (12) defining an inner volume (see Figure 14) and configured to receive injected electrons through at least one aperture (see Figure 15 & Column 7 – Lines 56-71; Winters describes how the wall of the outer electrode (12) has a flap (24) that creates an aperture for the electron injector assembly (16) to be received within, where the injector assembly is used for injecting electrons into the apparatus); and 
an inner electrode (10) positioned in the inner volume (see Figure 14), 
wherein the outer electrode and inner electrode are configured to confine the received electrons in orbits around the inner electrode in response to an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), and 
wherein the apparatus does not include a component configured to generate an electron-confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36).  
Regarding Claim 2, Winters discloses the invention as described above in Claim 1, wherein Winters further discloses:  wherein the outer electrode (12) further defines a central axis extending from a top of the outer electrode to a bottom of the outer electrode (see Figure 14) and wherein the inner electrode (10) is positioned at about the central axis (see Figure 14; see Column 4 – Line 46).  
Regarding Claim 3, Winters discloses the invention as described above in Claim 1, wherein Winters further discloses:  wherein the outer electrode (12) comprises a wall defining an inner surface (see Figure 14), wherein the wall defines the at least one aperture extending through the wall (see Figure 14; As noted above, the wall of the outer electrode (12) has a flap (24) that is defining an aperture extend through the wall to allow the injector assembly (16) to be received within the aperture), and wherein the at least one aperture defines a direction of travel of the electrons around the central axis (see Figures 14-15).  
Regarding Claim 4, Winters discloses the invention as described above in Claim 2, wherein Winters further discloses:  wherein the at least one aperture is positioned proximate at least one of the top or the bottom of the outer electrode (see Figure 14; This figure shows that the flap (24), which as noted above forms the aperture formed in the wall of the outer electrode (12), is shown to be positioned proximate to at least the bottom of the outer electrode (based on the orientation of the electrode as shown in Figure 14)).  
Regarding Claim 5, Winters discloses the invention as described above in Claim 3, wherein Winters further discloses:  wherein the inner surface of the outer electrode comprises a getter material configured to adsorb gases from the inner volume (see Column 5 – Lines 3-8; Winters describes how a getter material coats “the interior exposed surfaces of the outermost electrode”), and wherein the inner surface is configured to shield adsorbed gases from ions (see Column 13 – Lines 38-42).  
Regarding Claim 9, Winters discloses the invention as described above in Claim 3, wherein Winters further discloses:  wherein a shape of the inner surface of the outer electrode (12) is generally cylindrical (see Figure 14), barrel-shaped, egg-shaped, or spherical, and wherein the shape of the inner surface of the outer electrode is configured to improve operation of the apparatus (PLEASE NOTE:  As noted in the claim objection above, this limitation should have recited “the apparatus” as opposed to “the pump” to remain consistent with the terminology used in Claim 1.  Also, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Winters discloses all the structural limitations of the claimed invention, including having at least a generally cylindrical inner surface of the outer electrode (see Figure 14), and thus, is structurally capable of having the shape being “configured to improve operation of the apparatus”).
Regarding Claim 10, Winters discloses the invention as described above in Claim 2, wherein Winters further discloses:  further comprising: 
a top end cap proximate to the top of the outer electrode; and 
a bottom end cap proximate to the bottom of the outer electrode (see Figure 14 & Column 7 – Lines 52-55; Winters has two circular endplates (20) disposed at each axial end of the outer electrode (12)), 
wherein the top end cap and bottom end cap are configured to receive a negative potential (see Column 4 – Lines 47-49; Winters describes how the electrode (12) is charged negatively with respect to the anode (10) which is charged positively.  Since the endplates are secured to the electrode (see Figure 14 & Column 7 – Lines 52-55) this would result in the top & bottom end caps as also having a negative potential.  FURTHERMORE, the examiner notes that the claim recites that the top & bottom end caps are “configured” to receive a negative potential.  This does actually require that the top & bottom end caps HAVE a negative potential, merely that they are “capable of” receiving the negative potential).  
Regarding Claim 12, Winters discloses the invention as described above in Claim 1, wherein Winters further discloses:  wherein the outer electrode (12) and the inner electrode (10) are substantially stationary (Figure 14 shows how the outer electrode (12) is in the form of a cylindrical drum and the inner electrode (10) is a solid rod received within the outer electrode.  Neither of these components having moving parts and would therefore be considered as being “substantially stationary”.  The examiner also refers to Figure 1 which shows how the outer electrode (12) & inner electrode (10) are fixed using various bolts).  
Regarding Claim 13, Winters discloses:  A system (see Figure 14), comprising: 
an electron source (16 & 30) configured to inject electrons (see Column 7 – Lines 56-71); 
an electrode assembly (10 & 12) coupled to the electron source (see Figure 14), wherein the electrode assembly comprises: 
an outer electrode (12) defining an inner volume (see Figure 14) and configured to receive the injected electrons through at least one aperture (see Figure 15 & Column 7 – Lines 56-71; Winters describes how the wall of the outer electrode (12) has a flap (24) that creates an aperture for the electron injector assembly (16) to be received within, where the injector assembly is used for injecting electrons into the apparatus); and 
an inner electrode (10) positioned in the inner volume (see Figure 14) 
wherein the electrode assembly (10 & 12) is configured to electrostatically confine the electrons within an internal volume defined by the electrode assembly (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36)), 
wherein the outer electrode and inner electrode are configured to electrostatically confine the received electrons in orbits around the inner electrode in response to an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), 
wherein the system does not include a component configured to generate an electron- confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (Column 2 – Lines 30-36)).  
Regarding Claim 16, Winters discloses the invention as described above in Claim 13, wherein Winters further discloses:  wherein the outer electrode is grounded (see Column 14 – Line 24).  

Regarding Claim 28, Winters discloses:  A method (PLEASE NOTE, that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02)), comprising: 
receiving, by an ion pump (Column 5 – Lines 24-25; Figure 14) and from an electron source (16 & 30), electrons through at least one aperture (see Figure 15 & Column 7 – Lines 56-71; Winters describes how the wall of the outer electrode (12) has a flap (24) that creates an aperture for the electron injector assembly (16) to be received within, where the injector assembly is used for injecting electrons into the apparatus)), wherein the ion pump comprises: 
an outer electrode (12) defining an inner volume (see Figure 14) and configured to receive injected electrons through the at least one aperture (see Figure 15 & Column 7 – Lines 56-71; Winters describes how the wall of the outer electrode (12) has a flap (24) that creates an aperture for the electron injector assembly (16) to be received within, where the injector assembly is used for injecting electrons into the apparatus); and 
an inner electrode (10) positioned in the inner volume (see Figure 14); and 
creating, by the ion pump, an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), 
wherein the electric potential is configured to confine the electrons in orbits around the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), and 
wherein the ion pump does not include a component configured to generate an electron- confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36).  

Claim 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters, as evidenced by Lovoi (US 5,424,605 A) (Lovoi hereinafter).
Regarding Claim 14, Winters discloses the invention as described above in Claim 13, wherein Winters further discloses:  wherein the electron source is at least one of a thermionic cathode (Winters describes in Column 7 – Lines 64-70 how their injector assembly includes an accelerating grid (30) and a lead (34) to draw electrons from the heated filament.  While Winters does not explicitly describe/identify this arrangement as being a “thermionic cathode”, the examiner takes official notice that this is the type of cathode being used.  This is evidenced by Lovoi, which describes in Column 14 – Lines 26-29 describes how “the illustrated cathode comprises a thermionic cathode in which source filaments 26 are heated to give off electrons”.  So the use of a heated filament in Winters (as described in Column 7 – Lines 64-70) means that their cathode is “a thermionic cathode”), a cold cathode, a photocathode, and a Spindt cathode electron beam source.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 5 above, and further in view of Schulze (DE 10 2009 042 417 B4) (Schulze hereinafter).
Regarding Claim 7, Winters discloses the invention as described above in Claim 5, wherein Winters fails to disclose:  wherein the wall comprises a plurality of fins oriented substantially parallel to the central axis, and wherein each of the plurality of fins is axially rotated in the direction of travel of the electrons.
HOWEVER, Schulze is directed to an orbitron ion getter pump (see Paragraph 1) comprising an anode (4) disposed within the center of an inner volume defined by an outer wall (2, see Figure 1), where the ion pump works without the use of magnets (see Paragraph 4).  Schulze further describes how the pump assembly further comprises a plurality of fins (7) oriented substantially parallel to the central axis (see Figure 1), and wherein each of the plurality of fins is axially rotated in the direction of travel of the electrons (see Figure 2a; Paragraphs 18, 20, 24-26 & 33; The applicant describes how having the plurality of fins “axially rotated in the direction of travel of the electrons” refers to how the plurality of fins are angled from the radial direction of the anode (see Figures 6 & 18; see Paragraph 117 – Lines 8-9 & Paragraph 145 – Lines 5-10) to serve the purpose of reducing the likelihood of the gas ions from impacting the enclosure surface by having the plurality of fins angled such that the sputtered getter material disposed on the plurality of fins is “deposited within a line of sight of sputtering event 432” (see Paragraph 116) AND to “increase an effective angle of incidence for gas ions in inner volume” (see Paragraph 117 – Lines 8-9).  Schulze describes how the electrons emitted by the electron source travel in a circle around the anode (4; see Paragraph 18 – Lines 7-8) and that a plurality of lamellae slats (7) are designed & spatially arranged around the anode in such a way that the ionized gas particles are reflected at the lamellae (see Paragraph 24).  This is achieved by having the individual slats arranged at an angle from the radial direction (see Paragraph 25 & Figure 2a) where the ions are accelerated onto the arrangement of lamellae (see Paragraph 33).  This is describing how each of the plurality of fins are axially rotated in the direction of travel of the electrons that are circling around the anode).  PLEASE NOTE, the proposed amendment is to incorporate Schulze’s plurality of fins into the ion pump assembly of Winters, wherein the plurality of fins (as taught by Schulze) are “axially rotated in the direction of travel of the electrons” in the same way as the plurality of fins of the instant application.
Schulze describes how it is known that “deviations from ideal rotational symmetry, which are necessary to inject electrons with suitable energy into the orbitron pump, disturb the electron trajectories and can alter them in such a way that the tangential velocity component is no longer sufficient to reach the anode at the inner apex of the trajectory to miss” (see Paragraph 13).  So the object of their invention is to develop an ion getter pump with improved pumping properties, which has a long service life and can be produced at low cost (see Paragraph 16).  One of the ways these benefits are achieved is by having an array of elongated lamellae of getter material surrounding the anode (see Paragraph 19, Figure 1 & Figure 2a). 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion pump assembly of Winters such that an array of fins radially surrounded the central anode, as taught by Schulze.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 3 above, and further in view of Eder (US 3,428,241 A) (Eder hereinafter).
Regarding Claim 8, Winters discloses the invention as described above in Claim 3, wherein Winters further discloses:  further comprising an enclosure outside the outer electrode (Winters describes in Column 10 – Lines 39-42 how ion pump assembly is intended to be mounted and used in a vacuum vessel of the general type shown in Figures 1 & 5, where such a vessel has been indicated by dotted lines in Figure 11.  Figure 11 shows how the outer electrode (12) is contained within a vacuum vessel (as represented by the dashed lines), where this “vacuum vessel” would act as the “enclosure outside the outer electrode”).  
Winters fails to teach:  wherein the wall is segmented.  
HOWEVER, Eder is also directed to a getter ion pump comprising an anode (1 & 4) that is radially surrounded by a cathode (5; see Column 2 – Lines 27-31), where the cathode can be divided up into segments by ribbing it to increase the effective surface area (see Column 2 – Lines 65-67). 
Increasing the effective surface area of the cathode would help increase the pumping capabilities of the system.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion pump assembly of Winters such that the cathode was segmented to increase the effective surface area of the cathode, as taught by Eder.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 1 above.
Regarding Claim 11, Winters discloses the invention as described above in Claim 1, wherein while Winters does describe how their ion pump assembly can be contained within a vacuum vessel (see Column 10 – Lines 39-42 & Figure 11 which shows the “vacuum vessel” with a dashed outline that surrounds the outer electrode (12)), where that vacuum vessel would be defining some “outer volume” between the inner surface of the vacuum vessel (the inner surface of the dashed outline) and the exterior of the outer electrode (12), Winters fails to specifically disclose that the apparatus has an outer volume of less than about 30 cubic centimeters.  
However, the compact size of Applicant’s ion pump is a direct result of using an electrostatic potential which enables the ion pump to have a more compact size relative to ion pumps that utilize magnetic fields (see Paragraph 95).  Winters explicitly describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36).  Therefore since the ion pump assembly of Winters is structurally similar to Applicant’s ion pump, it naturally follows that it would achieve similar compact size such as the claimed outer volume of less than about 30 cubic centimeters.

Claims 15, 17, 19 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Takahashi et al (US 2009/0123796 A1) (Takahashi hereinafter).
Regarding Claim 15, Winters discloses the invention as described above in Claim 13, wherein while Winters does describe how their system is able to vary the electric potential being impressed upon the anode & cathode, see Column 7 – Lines 69-74, AND is able to control the heating power input of the filament of the electron source (which would control the electron energy of the electron source since the heated filament is the source of electrons for the system), see Column 9 – Lines 30-34, Winters is silent regarding:  further comprising a controller configured to: 
control an electric potential between the outer electrode and the inner electrode; and 
control an electron energy of the electron source.  
HOWEVER, Takahashi teaches how it is known in an ion pump (14) to have a controller (16) that applies potentials to the anode (40) and the cathode (42), see Paragraph 38.  It can be appreciated that one of ordinary skill in the art would understand that Takahashi’s teaching of using a controller to regulate the amount of power being supplied to specific components of an ion pump could also be used to control the heating power input of the filament of the electron source (as described by Winters in Column 9 – Lines 30-34). 
Modifying a controller into the ion pump assembly of Winters would allow for greater control over the amount of power that is provided to each of the cathode, anode & electron source.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Winters to have a controller to control the electric potential provided to the outer & inner electrodes AS WELL AS controlling the electron energy of the ion pump’s electron source, as taught by Takahashi.
Regarding Claim 17, Winters in view of Takahashi discloses the invention as described above in Claim 15, wherein Winters (as modified by Takahashi) further discloses:  wherein the controller (Winters was modified by Takahashi in view of Claim 15 to further include a controller to control the amount of power that is supplied to the various electrical components of the ion pump) is configured to control a power source (Winters: 62) coupled to the inner electrode (Winters: 10) to produce the electric potential between the inner electrode and the outer electrode (Winters: Column 11 – Lines 11-16; Winters describes how a positive bias is applied to the anode through a variable DC power supply (62)).  
Regarding Claim 19, Winters in view of Takahashi discloses the invention as described above in Claim 15, wherein Winters (as modified by Takahashi) further discloses:  wherein the controller (Winters was modified by Takahashi in view of Claim 15 to further include a controller to control the amount of power that is supplied to the various electrical components of the ion pump) is further configured to control a second power source (Winters: 64) to change an injection energy of the electrons (Winters: see Figures 10 & 14; Column 12 – Lines 14-18; Winters describes how a second DC source (64) supplies electrical power to the lead lines of the filament circuit (28), where the filament circuit (28) is a part of the electron source (16 & 30) that injects electrons into the system.).  
Regarding Claim 29, this is a method claim directed to the apparatus as disclosed in Claim 15.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 29 is rejected under the same reasoning as those used to reject Claim 15.
Regarding Claim 30, this is a method claim directed to the apparatus as disclosed in Claim 17.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 30 is rejected under the same reasoning as those used to reject Claim 17.
Regarding Claim 31, this is a method claim directed to the apparatus as disclosed in Claim 19.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 31 is rejected under the same reasoning as those used to reject Claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Winters & Takahashi as applied to Claim 17 above, and in further view of Nakasuji et al (US 2002/0148961 A1) (Nakasuji hereinafter).
Regarding Claim 18, Winters in view of Takahashi discloses the invention as described above in Claim 17, wherein Winters & Takahashi are silent regarding:  wherein the electric potential is configured to produce ion energies in the inner volume between about 500 eV and about 3 keV.  
HOWEVER, Nakasuji is also directed to a ion/getter pump (see Paragraph 256) that is able to achieve an electrical potential at roughly 500 eV (see Paragraph 209) 
While Winters is silent regarding specifically what electric potential is produced by their assembly, Nakasuji teaches that it is known how the electrical potential of electrons can be roughly 500 eV.  This would allow the ion pump assembly of Winters to be utilized within applications requiring electrons with an electric potential energy of between about 500 eV to 3keV.
 Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ion pump assembly of Winters (as modified by Takahashi) such that the electric potential was about 500 eV, as taught by Nakasuji.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Raptakis et al (US 2010/0270465 A1) (Raptakis hereinafter).
Regarding Claim 21, Winters discloses the invention as recited above in Claim 13, wherein while Winters does describe how their invention relates to a ion pump “for achieving a long total path length for angular momentum trapped, charged particles in an electrostatic field” (see Column 1 – Lines 39-43) wherein “the electrons are injected into the annular space between the grid electrode and anode with an energy and angular momentum distribution selected such that the electrons are trapped and constrained to orbit about the anode” (see Column 3 – Lines 62-65), they are silent for how long the charged particles are in flight along the path length.  So Winters is silent regarding:  wherein the injected electrons have an effective time of flight of greater than 0.1 µs.
HOWEVER, Raptakis is directed to an ion trap (see Paragraph 1) wherein ions are directed into an ion trap (QIT) through an aperture (41a), wherein time of flight of ions from ion generation to entering the vicinity of the trap is preferably 1-100 µs.
Winters describes how the greater the distance that an electron can be made to travel (which would correspond to the length of time the electron was made to travel) the greater the probability that it will suffer an ionizing collision with a gas molecule which can then be removed from the system, where producing the long electron path lengths are necessary in efficient getter-ion pumping (see Column 1 – Line 66 through Column 2 – Line 2).  So having a longer time of flight for the ions would increase the efficiency of the pump of Winters, and Raptakis discloses how the time of flight of the ions just to get into the ion trap chamber (which doesn’t include the time the electron is traveling within the trap) is 1-100 µs.  So modifying Winters to have an effective flight time of greater than 0.1 µs (as taught by Raptakis) would provide the benefit of increasing the efficiency of the getter-ion pump.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion pump assembly of Winters such that the ions had a time of flight greater than 0.1 µs, as taught by Raptakis, to provide a more efficient ion pump.

Claims 22, 24, 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Schober et al (US 2013/0061655 A1) (Schober hereinafter).
Regarding Claim 22, Winters discloses the invention as described above in Claim 13, wherein Winters further discloses:  further comprising a sealed housing configured to contain the outer electrode (12), the inner electrode (10), and the electron source (16 & 30; Winters describes in Column 10 – Lines 39-42 how the ion pump assembly is intended to be mounted within a vacuum vessel of the general type shown in Figures 1 & 5, where such a vessel has been indicated by dotted lines in Figure 11.  Figure 11 shows how the outer electrode (12) is contained within a vacuum vessel (as represented by the dashed lines), where this “vacuum vessel” would act as the “sealed housing configured to contain the outer electrode, inner electrode and the electron source”)). 
Winters fails to teach:  wherein the sealed housing defines a sensor, and wherein the sensor further comprises one or more chambers fluidically coupled to the inner volume of the cylindrical outer electrode.  
However Schober describes how it is known that some atomic sensors require ultra-high vacuums to work properly, and this requires that air within the body of atomic sensors are removed using ion pumps (see Paragraphs 2 & 14).  So Schober is describing how atomic sensors comprise one or more chambers defined within their sensor bodies that are filled with air AND those chambers are fluidically connected to an ion pump to have the air removed.  So the proposed modification is to have the ion pump of Winters fluidically connected the atomic sensor body of Schober, where because the vacuum is generated within the inner volume of the cylindrical outer electrode of Winter, this would result in the “inner volume of the cylindrical outer electrode” being fluidically coupled to the “one or more chambers” of the sensor body.  
With respect to the “sealed housing defines a sensor”, the courts have held that “the use of a one piece construction” would be merely a matter of obvious engineering choice (see MPEP 2144.04 Paragraph V.B.  So modifying Winters such that their disclosed sealed housing that contains the ion pump assembly also defined the sensor would have been considered obvious to a person having ordinary skill in the art. 
Modifying Winters to have their ion pump used in a sensor application (as taught by Schober) would provide the benefit of having a sensor application operate with an ion pump that is able to operate WITHOUT a magnetic field.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion pump assembly of Winters such that it was used in a sensor application, as taught by Schober.  
Regarding Claim 24, Winters in view of Schober teaches the invention as recited above in Claim 22, wherein Winters (as modified by Schober) further teaches:  wherein the sensor further comprises an alkali source (Schober’s sensor has an alkali metal introduced into vacuum chamber (see Paragraph 14), which means that the sensor comprises some type of “alkali source”).  
Regarding Claim 25, Winters in view of Schober teaches the invention as recited above in Claim 22, wherein Winters (as modified by Schober) further teaches:  wherein the sensor further comprises a getter (Schober: Abstract: Schober describes how the sensor body is coupled to a getter container, which would result in the sensor as “further comprises a getter”).  FURTHERMORE, the ion pump of Winters because a part that makes up the “sensor” (as described in Claim 22) and Winters describes in Column 5 – Lines 3-8 how a getter material coats “the interior exposed surfaces of the outermost electrode”.  Since the sealed housing (42) defines a sensor, which contains the outer electrode (12) & inner electrode (10) AND the outer electrode comprises a getter material (as described in Column 5 – Lines 3-8), this would also result in the sensor as “further comprises a getter”).  
Regarding Claim 27, Winters in view of Schober teaches the invention as recited above in Claim 22, wherein Winters (as modified by Schober) further teaches:  wherein the sensor is part of at least one of an atomic clock, a gyroscope, an accelerometer, a navigation unit, or an ultra-low vacuum sensor (Winters was modified by Schober in view of Claim 22 to have their ion pump used in a sensor application, where Schober described how such a sensor could be at least “an atomic clock” (see Paragraphs 13 & 15)).  

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Schober et al (US 2013/0061655 A1) (Schober hereinafter), and as evidenced by Schober et al (US 2014/0085014 A1) (Schober ‘014 hereinafter).
Regarding Claim 23, Winters in view of Schober teaches the invention as recited above in Claim 22, wherein Winters (as modified by Schober) further teaches:  wherein the chamber is a cold atom physics chamber (Winters was modified by Schober in view of Claim 22 to have their ion pump used in a cold-atom sensor application, specifically a cold atom clock (see Paragraph 2 of Schober).  The cold atom clock of Schober would be considered “a cold atom physics chamber”, as evidenced by Schober ‘014 in Paragraph 2).  

Claims 22 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Raman et al (US 2017/0345630 A1) (Raman hereinafter).
Regarding Claim 22, Winters discloses the invention as described above in Claim 13, wherein Winters further discloses:  further comprising a sealed housing configured to contain the outer electrode (12), the inner electrode (10), and the electron source (16 & 30; Winters describes in Column 10 – Lines 39-42 how the ion pump assembly is intended to be mounted within a vacuum vessel of the general type shown in Figures 1 & 5, where such a vessel has been indicated by dotted lines in Figure 11.  Figure 11 shows how the outer electrode (12) is contained within a vacuum vessel (as represented by the dashed lines), where this “vacuum vessel” would act as the “sealed housing configured to contain the outer electrode, inner electrode and the electron source”)). 
Winters fails to teach:  wherein the sealed housing defines a sensor, and wherein the sensor further comprises one or more chambers fluidically coupled to the inner volume of the cylindrical outer electrode.  
However Raman describes how it is known to have an ion pump used in a sensor application such as accelerometers, gyroscopes & atomic clocks, where the ion pump is attached to a sensor body to provide a vacuum within the sensor (see Paragraph 2).  Because the ion pump is used to create a vacuum within the sensor body, this means that the sensor body defines “one or more chambers” that contain a gas that needs to be removed AND the ion pump is fluidically connected to those chambers in order to create a vacuum within those inner spaces.  Since the proposed modification is to use the ion pump of Winters such that it is used to provide a vacuum within the sensor (as taught by Raman), this would result in the sensor further comprises one or more chambers fluidically coupled to the inner volume of the cylindrical outer electrode.
 With respect to the “sealed housing defines a sensor”, the courts have held that “the use of a one piece construction” would be merely a matter of obvious engineering choice (see MPEP 2144.04 Paragraph V.B.  So modifying Winters such that their disclosed sealed housing that contains the ion pump assembly also defined the sensor would have been considered obvious to a person having ordinary skill in the art. 
Modifying Winters to have their ion pump used in a sensor application (as taught by Raman) would provide the benefit of having a sensor application operate with an ion pump that is able to operate WITHOUT a magnetic field.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion pump assembly of Winters such that it was used in a sensor application, as taught by Raman.  
Regarding Claim 26, Winters in view of Raman teaches the invention as disclosed above in Claim 22, wherein while Raman does describe how reducing the volume of sensors is desirable in order to deploy them on moving vehicles or other dynamic functions (see Paragraph 2), they don’t specify the specific volumes achieved by those sensors.  So Winters & Raman are both silent regarding:  wherein the sensor has a volume less than about 25 cubic centimeters.  
However, the courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A.  Raman describes how the volume of the sensor can be modified/adjusted to achieve a desired size.  So it would not be considered inventive to reduce the volume of the sensor such that the volume was less than about 25 cubic centimeters.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ion pump assembly of Winters (as modified by Raman in view of Claim 22) such that an volume of the sensor was less than 25 cubic centimeters, based on previous court decisions regarding changes in size.  

As noted above, the following rejections rely on the embodiment shown in Figure 1 of Winters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 13 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters.  
Regarding Claim 1, Winters discloses:  An apparatus (see Figure 11), comprising: 
an outer electrode (12m) defining an inner volume (see Figure 1) and configured to receive injected electrons through at least one aperture (see Figures 1 & 2; The figure shows how the electron injector assembly (16c) includes a filament (18c) at least partially surrounded by an accelerating grid (30c), where the grid defines a plurality of apertures in which the electrons provided by the electron injector assembly pass through); and 
an inner electrode (10) positioned in the inner volume (see Figure 1), 
wherein the outer electrode (12m) and inner electrode (10) are configured to confine the received electrons in orbits around the inner electrode in response to an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), and 
wherein the apparatus does not include a component configured to generate an electron-confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36).  
Regarding Claim 6, Winters discloses the invention as described above in Claim 1, wherein Winters further discloses:  further comprising a cylindrical grid (100) positioned between the outer electrode and the inner electrode (see Figure 1).  
Regarding Claim 13, Winters discloses:  A system (see Figure 1), comprising: 
an electron source (16c & 30c) configured to inject electrons (see Column 7 – Lines 56-71); 
an electrode assembly (10 & 12m) coupled to the electron source (see Figure 1), wherein the electrode assembly comprises: 
an outer electrode (12m) defining an inner volume (see Figure 1) and configured to receive the injected electrons through at least one aperture (see Figures 1 & 2; The figure shows how the electron injector assembly (16c) includes a filament (18c) at least partially surrounded by an accelerating grid (30c), where the grid covers an aperture defined within the housing for the filament see Figures 1-2); and 
an inner electrode (10) positioned in the inner volume (see Figure 1) 
wherein the electrode assembly (10 & 12m) is configured to electrostatically confine the electrons within an internal volume defined by the electrode assembly (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36)), 
wherein the outer electrode and inner electrode are configured to electrostatically confine the received electrons in orbits around the inner electrode in response to an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), 
wherein the system does not include a component configured to generate an electron- confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (Column 2 – Lines 30-36)).  

Regarding Claim 28, Winters discloses:  A method (PLEASE NOTE, that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02)), comprising: 
receiving, by an ion pump (Column 5 – Lines 24-25; Figure 1) and from an electron source (16c & 30c), electrons through at least one aperture (see Figures 1 & 2; The figure shows how the electron injector assembly (16c) includes a filament (18c) at least partially surrounded by an accelerating grid (30c), where the grid covers an aperture defined within the housing for the filament see Figures 1-2), wherein the ion pump comprises: 
an outer electrode (12m) defining an inner volume (see Figure 1) and configured to receive injected electrons through the at least one aperture (see Figures 1 & 2); and 
an inner electrode (10) positioned in the inner volume (see Figure 1); and 
creating, by the ion pump, an electric potential between the outer electrode and the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), 
wherein the electric potential is configured to confine the electrons in orbits around the inner electrode (see Column 3 – Lines 37-39 & Column 6 – Lines 25-45), and 
wherein the ion pump does not include a component configured to generate an electron- confining magnetic field (Winters describes how it is a principle object of their invention to provide an apparatus that is able to trap electrons in a purely electrostatic fields that are established between an elongated centrally-located anode carrying a positive charge and a second electrode charged negatively (see Column 4 – Lines 40-49), where using a purely electrostatic field means confining the electrons “without the use of grids or magnetic fields” (see Column 2 – Lines 30-36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 13 above, and in further view of Takahashi.
Regarding Claim 15, Winters discloses the invention as described above in Claim 13, wherein while Winters does describe how their system is able to vary the electric potential being impressed upon the anode & cathode, see Column 7 – Lines 69-74, AND is able to control the heating power input of the filament of the electron source (which would control the electron energy of the electron source since the heated filament is the source of electrons for the system), see Column 9 – Lines 30-34, Winters is silent regarding:  further comprising a controller configured to: 
control an electric potential between the outer electrode and the inner electrode; and 
control an electron energy of the electron source.  
HOWEVER, Takahashi teaches how it is known in an ion pump (14) to have a controller (16) that applies potentials to the anode (40) and the cathode (42), see Paragraph 38.  It can be appreciated that one of ordinary skill in the art would understand that Takahashi’s teaching of using a controller to regulate the amount of power being supplied to specific components of an ion pump could also be used to control the heating power input of the filament of the electron source (as described by Winters in Column 9 – Lines 30-34). 
Modifying a controller into the ion pump assembly of Winters would allow for greater control over the amount of power that is provided to each of the cathode, anode & electron source.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Winters to have a controller control the electric potential provided to the outer & inner electrodes AS WELL AS controlling the electron energy of the ion pump’s electron source, as taught by Takahashi.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Winters & Takahashi as applied to Claim 15 above, and in further view of Ikeda et al (US 5,591,061 A1) (Ikeda hereinafter).
Regarding Claim 20, Winters discloses the invention as described above in Claim 15, wherein Winters further discloses:  wherein the at least one aperture includes a mesh (30c) over an inner opening of the at least one aperture (see Figure 1).
Winters in view of Takahashi discloses: wherein the controller (Winters was modified by Takahashi in view of Claim 15 to further include a controller to control the amount of power that is supplied to the various electrical components of the ion pump) is further configured to: 
apply a voltage to the mesh (Winters: see Column 14 – Line 75 through Column 15 – Line 11; Winters describes how the accelerating grid (30c) is biased positively  with respect to the grid electrode (100) by being wired to the positive side of a DC source (132).  This is describing how a voltage is being applied to the mesh).  
Winters & Takahashi both fails to disclose having the controller configured to:  control the electron source to inject the electrons through pulsations; and
apply the voltage to the mesh based on the pulsations. 
However Ikeda does teach a vacuum pump unit (44) comprising an ion pump for producing an ultra-high vacuum condition, where a pulse voltage is applied to each of the devices to carry out an electric forming process and produce an electron emitting region (see Column 23 – Line 67 through – Column 24 – Line 16).  PLEASE NOTE, the proposed modification is to modify the ion pump assembly of Winters such that the electron source injected the electrons through “pulsations” as taught by Ikeda.  
Winters is silent regarding how the electrons are injected by the electron source, however Ikeda teaches how it was known to have the electrons injected through pulsations from a pulse voltage.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ion pump assembly of Winters (as modified by Takahashi) such that the electron source injected the electrons through pulsations, as taught by Ikeda.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Winters as applied to Claim 28 above, and in further view of Takahashi & Ikeda.
Regarding Claim 32, this is a method claim directed to the apparatus as disclosed in Claim 20.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 32 is rejected under the same reasoning as those used to reject Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manini et al (US 5,324,172 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746